The controlling points of decision involved upon this appeal have been decided by this court in the case of A. Polytinsky v. Wilson, 111 So. 276.1 The respective controversies involved in each of these cases grew out of the same transactions.
In the instant case, as in the Polytinsky Case, supra, the facts involved were in dispute, and this conflict presented an issue of fact to the jury, the decision of which will control the case.
From what has been said, and upon the authority of Polytinsky v. Wilson (Ala.App.) 111 So. 276,1 the judgment appealed from in this case is affirmed.
Affirmed.
1 Ante, p. 635.